OFFICE   OF THE Al-fORNEY        GENERAL      OF TEXAS
                                 AUSTIN
g~~VERSELLERS
*yTORNLY   QLNLRAL




   sii~able0;        0, llurr.11
   sterlLl County
   bberllrq Olty, Tom8




    Bnd cwoftily      con,1
    from your requert


                                                county,  I vi11
                                               oplnlon on the
                                              le 8, 8ection 9
                                             l, 88 amended by
                                              p ItI0
                                                   lB folloYrl

                                      ided futrhet, that be-
                                      onet8 Court uy make
                                       churgem in r&M       oounty
                             eaepe ahall be eubmltted      to the
                             tty tax gylw    voter8     of ruch
                            ner81 or r p eo l8lllectlon, and
                            ved br I ujorlty of the dual-
            if184 property tax 9aylng votor8,       Votlag   ti
            ruch electloa;.    . .I

                     “under the above Quoted pottlon   of
            raid Conetltutlonal Amendment and the 18rt
            parkgrbph of Arrlole 29d2, Vernon’8 Civil
soa. 0. 0. mtt*ll - r8go 2

    8tatUt.8, BhOUld thr Osiris                                            h&iOt                   8wOlfr
    th8      tOt.8       t0        b.     l8t         b.      lb.b       ~,t&tUtfOM&
    lua d,l8           tot                      lo, '0oA.tJ                     FunA-lra @V
    to sot co ucoed
                 -5     I mad & Widgb Irud-mm
    154 bo not to UO8 3 9011 a-7 f-A-Pta  ey
    t0 AOt CO 0X00&   I. 1 ?OMU&t   ZlrproWUlkt
    mA8'?toa           o f
                   to A0 to u8e.d AW, l?
    8hould tin Py
                0 ?lOiti ml108 ap.oiQ &Jus tie
    CO8d88~OSkOt8                COWt                 Ibrll          k    Wkh6ri8.d                   t0
   ---inot              Ot     dOtWU@                  th8 Pat08 M                                 th0
    COA8titUtiOnil                       ?UA48 With                  m     DrOV181OA -t
    Lh8 tOtd    Oi
                 881d nt0 8hti AOt @XeOti tb.
    Con8tltutlonal ilmlt of so/?
                        'bfOb&dl Bl.lOt 8Uti 80 a   tOl’lOV-
     lng met            the toquirol8eAt8Of the lurt

                     "AuthoPlrlng th8 Coanl88lo~8?8
     COUtt        t0    XW-tilOC&tOth8 Mt,8   Of tU48
     8Aw          th8 COA8titUtiOAd    f’UAd8 b7 tithe?
     iJU3tWL8iZ.Q             Ot        dOWO68w                  th@      8-1               DtO-
     rlde4 that ln ~0 event rhall                                     the   total
     Of    8ti4        t8t4        UC88d              the      COa8titUtiQl%ti
    ‘liait        Of    Bi@t7                  804)        cOAt8, UOhI8itO                           Of
     the     DiftOeA (1q                   I     OOAt $&Wdti                    $ti           tU

                        “Atum5T
                        (8W              48      ebove). . . .'

              TlAa portion of Airtlol* 8902, T. A, c. 8..
refrrred to iA 7our lettrr ter d8l8 fO11OV8l
                        lTh8 fol'm1~ vhloh an7 pl’O&bO8ithlh                                                Or
     qU88uOA            to bo V0t.d OA by th. people Of w                                                    CitJ,
     count7 or other 8ub4lrl~fon of the 8-50 1hal1 bo
     ruhalttocl, dull be pterurlbed b7 Lho locti or
     SluniO~9tb1&UthO?iti88                                 8UbdtLm                   it:

                        H. J. II. 18, ACtr                               I%),         18th tigi818tW,                P.
1143, propo8Uag the UrnboAt     of Attlo18.8, 8eatlon 9,
‘feX8l  Conrtltutlon Va8 rubricted co cho people of mx88    on
governbet  7, 1938, and toc8lvd   b fworabla  vote,   Article
8, 8eaLlon 9, TaXa CoA8tltUtiOA,     a8 UUbd,     A01 tO8d8 l8
 follovrI
.




    ZOA. 0,    0.    I)JWOll   - ?yO     >


                      ‘Th.   6tat@ tU 011 D?Omttr,        UOh81VO
         Of   t&8 CU AOO888U’7      t0 w     t&O BbUo       debt,
         BAd Of th8 tUO8 DtOVibWi         fOt the brAdit        Of tha
         PdiO     ftW      8OhOOl8. 8&l].  AeVW    lXOr.d    ShittJ-
         five (35 aent8 M t& one humIre dollar8 val~a-
         tlolal aad A0 &SUllt7, Ctit7 Ot tOrm 8al 18V7
         lOn t& A tWOAt7-ffV0 ( 25)Q-t8      fOtOft7 Ot
         OOUAt7 DUto O888,  Uhd AOt 8%0886tA& tifteOA    15)
         cent8  for md8    and brl&gor, ud Aot lxaoe6 L
         fiftMA    15   Uelbt8 t0 987 jUrOC8, 00 the OIU
         h~nAmQd d 011a?8 v8luatlon, except for the p87-
         &wit of dobtr  lnourted prior to tho adoption of
       -qthe &aendmeat 8rptambet 25, 16831 8nd for   th8
         ereotlon of publle bUildlng8,   8treetm, 8ewor8,
         Vbtemork8   and other pcrmment hptov8HAt8,     not
         to exceed tventr-five S5) cent8 on tha on0
         hUmSred 6011-8 VdU8t   1011,iA 8lI7 000 7e'ru,
       -8ZAd UO89t   48 18 in th18 OWl8t~tUt~OIi othervlre
         prorltled~ provided, hovevlr, t&t thr Cow
         Ri88iOMt8         COUtt   ill   w   8OWtT   W   ?e-•llOCet0
         t&    fOMf&Oi~      COUIlt7 tU.8 b7 ehU&ag   the Mt88
         provided fat UIJ Of th8 fOt.gOing ~t~O8.8 bf
         either   laorebrlng     or deolveli~q the 88me, but in
         A0 event    da11 the totti of said foregoing oounty
         tue8    lxoosd llght7 (80) cent8 on tbo one hundred
         dO118P8   VtiU4ttOA,       in &Ii7 OAO 78-J   &WOVibOd
         further, thet befOr the 881d Colri88iOAOt8             COUrt
         My rake Xuch M-tilOO&tiOI¶8 UJb Oh8D&e8 In B818
         count7   tU88        that the 8-I Udl      br 8ubrrJCted to
         UIO quellfled pro$ett~ tu p lng Totot                  of ruah
         cowit  at l gener81 or 8peclrY 818ctlo~,               ud
         8hti.l b,       8&$woVed br     8 ujOrit7   Of the   ~Uallfled
         proport tu p&+&g votezw, vollng in ruch
         electlonl &ml, provldad furtheb, that if and vhen
         8Uotl ro-tiloOGiion8    us4 oh-08   in the 8forersld
         cOtmy ~&XII      hrvr boon rpproved b7 the QU8lifl8d
         p?OpWty      t6X p&y*   YOtOP8 Of w   COWlt;I, ,I hrroln
         provided, ruch re-6lloorLloar aul uhhani(errhe.ll
         remain    la force 8n6 oftect for l p er 1 04of XLX (6)
         year8 from the date    of rho llectlon at rhlch the
         w8e rhall be 899mvml,      urilrl8 the ma8 rg8la
         shall hew been ehaqed by 8 uajorlty vote of
         the quellfled property    tu peying totem     of   w~ch
         Couth,     VOtiX& OD th8 &U'O~O8itiOll,rite? 8UbiiX8lOa
         by the CommloXloner8 Court 8t a geaorrl or Xpecl8.k
         lloctlon for thet purporej ukd the Leglrlrture
         my     81X0 8ULhO?lXe 8n 8dd1LiOxY1tiumuel   8d 7tiOr01X
         tu to be levlod end oollseted      for the further
         malnterunce of the public rod88 provided, thet 8
       ~j0titr   or th4 gutiiritipt0wrtp tu vdb~b,g
       vo to tl)       ooullty
               o f t& lo       vo tinglt a n llo o tio A
       t0 k   wd    r0r tat ~~00      8hd~   tot0  ruoh
           tu, sot to uor.6 rfft0.A (13) oaate on tha
           000 auadroddoll.ur valwtloaoI thr ptoporty



           or loo&l lava, ThIr moetloa ball not bo
           oonrt~    co l lmtrtl~   .of    at. aelrg~kd
           to 0ouAti00, oltlor ot @vna IFr uy othet ieotlon
           or t.otioAr          of thir     coAititutia0.’

                 The etmro constituriorai                               vrovlrion ruthorirrr
  the Coamlrrlonorr’ Court to n-tiloceto                                 and @h&q. the rate)
  provided for        the prrpo~er thonla                        sot out by r~thsr lncro~blng
  or decnariw   them vlthln tho lkltrtlonr   thrroia mot out
  &worldrd that baron   suoh ro-tilocotlonr urd ahuqrr cm be
  ud8 lme muot bo rublttrd to urd bh &vvrovrd br a uJorltr;
  0r the qaui0d                  pt0par       tu   vying   voter8 or BUOY count7
  at  a gumrbl        ot       ,peobl      IlwstiOn,     The urrdrront alao ptov1d.r
-that   ritrr



                 It i8 OUP OpmOA' t&t   fh                                  ?O&IW rOtW Or
  QUOBtlOA rhOUl$ BUbdt   th0 8pOifiO  N-il                               P OOAti0AB @Ad ObhurgOr
  1A th0 Ntc)B t0 t!U pbOpi0 AD iAdiOW6                                  IA thr rirSt  pOrtiOA
  0r th0 third pvqnoh                     or your htt*P.
                      It       Ir our furthrr OpinlOA that tkw ballot fozw
  COAtaII86     III   the       fourth     p~?w~Oph              Of YOUP httOr      glVlng   the
  Coulrrlo~err~ Court mow or lrrr blurkrt authority to ln-
  CrOlle OF IhCtM8@ th. V4FiOUB tU XWtO& IBBWQ the COA8ti-
  tutloarl funtlr 18 aot l ptopot foam to rub&t to the voter8
  iA the Mtto?             blQUiP&        dWUt.

   ,'                                                               YOU28   very   truly
  _.-~~-                   L
                                                             ATTORMXI     QBIU      OF TBIMJ
  ,-
       i---      \.' c-          ~
                                                             w
                                      3"
  UIllBT